Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II, claims 15-27, in the reply filed on Oct. 4, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 and 15-40 remain pending in the current application, claims 1-4 and 28-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 15-27 have been considered on the merits.


Status of the Claims 
	Claims 1-4 and 15-40 are currently pending.
Claims 15 and 18 are amended.

 	Claims 5-14 are cancelled. 
	Claims 15-27 have been considered on the merits.


Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: PROMEGA® in para. [0131], MOFLOW® cell sorter in para. [0135] and [0159], QIAGEN® in paras. [0150] and [0151], RNEASY® micro kit in para. [0151] and SENSISCRIPT® RT kit in para. [0151], BIO-RAD® in para. [0152], ZEISS® in para. [156], which are a trade names or a marks used in commerce, have been noted in this application.  Additionally numerous trademarks are noted in para. [0157]-[0162], [0164]-[0169], [0207] and [0211].  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 15 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. caudal-related homeobox (Cdx2), cluster of differentiation 9 (CD9), Eomesodermin (Eomes)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Forrester et al. (WO 2010/083466 A1) (ref. of record) as evidenced by Hemberger et al. (Human Molecular Genetics, 2010) (ref. of record), Ottersbach et al. (Developmental Cell, 2005) (ref. of record) and Kara et al. (Circulation Research, 2012) (ref. of record).
With respect to claims 15 and 17, Forrester teaches a method of cardiac repair by treating injured or diseased cardiac tissue by administering a composition containing stem cells to a subject in need of treatment and restoring cardiac function (0005-0006, 0066-0067, 0078-0080, 0085, 0141-0142 and 0148-0151).  With respect to claims 15, 16 and 18, Forrester teaches the method where the composition comprises placental stem cells (0055-0056, 0075 and 0081).  The placental stem cells taught by Forrester inherently express Cdx2, Eomes and CD9 as evidenced by Hemberger and inherently express CD31 and CD34 as evidenced by Ottersbach.  Hemberger teaches trophoblast stem cells, which are placental stem cells, express Cdx2, Eomes and CD9 (pg. 2457 para. 1 and 2).  Ottersbach teaches that placenta stem cells comprise hematopoietic stem cells which co-express CD34 and CD31 (abstract).  With respect to claims 15 and 19, Forrester teaches the treatment improves or restores cardiac function by wall thickening, increasing myocardial mass, new muscle formation, increasing cardiac cell proliferation (0142).  
With respect to claim 20, the trophoblast placental stem cells taught by Forrester are fetal stem cells which would form cardiomyocytes upon differentiation, as evidenced by Kara.  Kara reports that trophoblast stem cells are fetal cells which express Cdx2 and differentiate into cardiomyocytes (abstract, pg. 83 first para, and pg. 88 para. 2).  With respect to claim 21, Forrester teaches obtaining or isolating the placental stem cells from the tissue (0076). 
claim 22, Forrester teaches the method where the heart disease is ischemic, infarcted myocardial tissue, hypertension, and cardiomyopathies (0067).  With respect to claims 23 and 24, Forrester teaches the method where the composition of cells are implanted and injected directly into the cardiac tissue (0148).  With respect to claim 25, Forrester teaches the method where the cells are implanted in the epicardium by direct injection and teaches injecting into cardiac tissue in general and that cardiac tissue includes the tissue of the heart such as the epicardium, myocardium and endocardium (0067 and 0148).  
With respect to claim 26, Forrester teaches the method where the effect dose of stem cells is in the range of 1 x105 to 1 x107 (0153).  Forrester further teaches that the effective dose of stem cells will vary depending on the stem cell type uses and the delivery site, the patient’s age, condition and immunological status (0153). 
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forrester et al. (WO 2010/083466 A1) (ref. of record) as evidenced by Hemberger et al. (Human Molecular Genetics, 2010) (ref. of record), Ottersbach et al. (Developmental Cell, 2005) (ref. of record) and Kara et al. (Circulation Research, 2012) (ref. of record).
With respect to claims 15 and 17, Forrester teaches a method of cardiac repair by treating injured or diseased cardiac tissue by administering a composition containing stem cells to a subject in need of treatment and restoring cardiac function (0005-0006, 0066-0067, 0078-0080, 0085, 0141-0142 and 0148-0151).  With respect to claims 15, 16 and 18, Forrester teaches the method where the composition comprises placental stem cells (0055-0056, 0075 and 0081).  The placental stem cells taught by Forrester inherently express Cdx2, Eomes and CD9 as evidenced by Hemberger and inherently express CD31 and CD34 as evidenced by Ottersbach.  Hemberger teaches trophoblast stem cells, which are placental stem cells, express Cdx2, Eomes and CD9 (pg. 2457 para. 1 and 2).  Ottersbach teaches that placenta stem cells comprise hematopoietic stem cells which co-express CD34 and CD31 (abstract).  With respect to claims 15 and 19, Forrester teaches the treatment improves or restores cardiac function by wall 
With respect to claim 20, the trophoblast placental stem cells taught by Forrester are fetal stem cells which would form cardiomyocytes upon differentiation, as evidenced by Kara.  Kara reports that trophoblast stem cells are fetal cells which express Cdx2 and differentiate into cardiomyocytes (abstract, pg. 83 first para, and pg. 88 para. 2).  With respect to claim 21, Forrester teaches obtaining or isolating the placental stem cells from the tissue (0076). 
With respect to claim 22, Forrester teaches the method where the heart disease is ischemic, infarcted myocardial tissue, hypertension, and cardiomyopathies (0067).  With respect to claims 23 and 24, Forrester teaches the method where the composition of cells are implanted and injected directly into the cardiac tissue (0148).  With respect to claim 25, Forrester teaches the method where the cells are implanted in the epicardium by direct injection and teaches injecting into cardiac tissue in general and that cardiac tissue includes the tissue of the heart such as the epicardium, myocardium and endocardium (0067 and 0148).  
With respect to claim 26, Forrester teaches the method where the effect dose of stem cells is in the range of 1 x105 to 1 x107 (0153).  Forrester further teaches that the effective dose of stem cells will vary depending on the stem cell type uses and the delivery site, the patient’s age, condition and immunological status (0153). 
With respect to claims 26 and 27, Forrester teaches the method where the effect dose of stem cells is in the range of 1 x105 to 1 x109 and 1 x105 to 1 x107 (0153). Forrester further teaches that the effective dose of stem cells will vary depending on the 8 to 1 x102 and 1 x106 to 1 x105, respectively, the ranges overlap significantly with the ranges taught.  Furthermore, one of ordinary skill in the art would recognize that the dose of the stem cells is a result effective variable and that the dose of the stem cells would be matter of routine optimization depending on the stem cell type, the delivery site, and the patient as taught by Forrester.    
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632